Citation Nr: 0919304	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-38 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1969 to February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated in McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim." 

In this case, there is evidence that the Veteran suffers from 
a current foot condition.  A treatment report from February 
2006 states that the Veteran suffers from mild prominence of 
the lisfranc joint space midfoot.  It also states that no 
advanced arthritic changes are seen.  It is unclear if this 
indicates that some arthritic changes less than advanced are 
present.  

There is also an indication that the Veteran suffered a 
related injury during service.  A service treatment record 
from September 1969 shows that the Veteran suffered a 
sprained right foot.

Finally, there is at least an indication that the Veteran's 
current condition is related to service.  The February 2006 
treatment report states that the Veteran's foot condition may 
relate to an old ligament injury.  However, while this 
statement offers an indication that the Veteran's current 
foot condition may relate to an old injury, it does not 
establish that the Veteran's current foot condition is 
related to the sprain he suffered during service, or his 
active duty service in general.  Thus, a medical examination 
is necessary to determine the extent of the Veteran's current 
foot condition and whether any current foot disabilities are 
related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether he 
suffers from any current chronic foot 
disabilities and whether such disabilities 
are related to his active duty service.  
The claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should provide a diagnosis for any current 
chronic foot disabilities, including 
arthritis.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that each of the Veteran's 
diagnosed foot disabilities is 
etiologically related to his active duty 
service.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the Veteran 
currently has a chronic foot disability 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




